
	
		110th CONGRESS
		2d Session
		S. 1255
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To protect Indian arts and crafts through
		  the improvement of applicable criminal proceedings, and for other
		  purposes.
	
	
		1.7This Act may be cited as the
			 Indian Arts and Crafts Amendments Act
			 of 2008.
		2.Indian arts and crafts
			(a)Criminal proceedings; civil actions;
			 misrepresentationsSection 5
			 of the Act entitled An Act to promote the development of Indian arts and
			 crafts and to create a board to assist therein, and for other purposes
			 (25 U.S.C. 305d) is amended to read as follows:
				
					5.Criminal proceedings; civil
				actions
						(a)Definition of Federal law enforcement
				officerIn this section, the
				term Federal law enforcement officer includes a Federal law
				enforcement officer (as defined in section 115(c) of title 18, United States
				Code).
						(b)Authority To conduct
				investigationsAny Federal
				law enforcement officer shall have the authority to conduct an investigation
				relating to an alleged violation of this Act occurring within the jurisdiction
				of the United States.
						(c)Criminal proceedings
							(1)Investigation
								(A)In generalThe Board may refer an alleged violation of
				section 1159 of title 18, United States Code, to any Federal law enforcement
				officer for appropriate investigation.
								(B)Referral not requiredA Federal law enforcement officer may
				investigate an alleged violation of section 1159 of that title regardless of
				whether the Federal law enforcement officer receives a referral under
				subparagraph (A).
								(2)FindingsThe findings of an investigation of an
				alleged violation of section 1159 of title 18, United States Code, by any
				Federal department or agency under paragraph (1)(A) shall be submitted, as
				appropriate, to—
								(A)a Federal or State prosecuting authority;
				or
								(B)the Board.
								(3)RecommendationsOn receiving the findings of an
				investigation under paragraph (2), the Board may—
								(A)recommend to the Attorney General that
				criminal proceedings be initiated under section 1159 of title 18, United States
				Code; and
								(B)provide such support to the Attorney
				General relating to the criminal proceedings as the Attorney General determines
				to be appropriate.
								(d)Civil actionsIn lieu of, or in addition to, any criminal
				proceeding under subsection (c), the Board may recommend that the Attorney
				General initiate a civil action under section
				6.
						.
			(b)Cause of action for
			 misrepresentationSection 6
			 of the Act entitled An Act to promote the development of Indian arts and
			 crafts and to create a board to assist therein, and for other purposes
			 (25 U.S.C. 305e) is amended—
				(1)by striking subsection (d);
				(2)by redesignating subsections (a) through
			 (c) as subsections (b) through (d), respectively;
				(3)by inserting before subsection (b) (as
			 redesignated by paragraph (2)) the following:
					
						(a)DefinitionsIn this section:
							(1)IndianThe term Indian means an
				individual that—
								(A)is a member of an Indian tribe; or
								(B)is certified as an Indian artisan by an
				Indian tribe.
								(2)Indian
				productThe term Indian
				product has the meaning given the term in any regulation promulgated by
				the Secretary.
							(3)Indian tribe
								(A)In generalThe term Indian tribe has the
				meaning given the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b).
								(B)InclusionThe term Indian tribe
				includes, for purposes of this section only, an Indian group that has been
				formally recognized as an Indian tribe by—
									(i)a State legislature;
									(ii)a State commission; or
									(iii)another similar organization vested with
				State legislative tribal recognition authority.
									(4)SecretaryThe term Secretary means the
				Secretary of the
				Interior.
							;
				(4)in subsection (b) (as redesignated by
			 paragraph (2)), by striking subsection (c) and inserting
			 subsection (d);
				(5)in subsection (c) (as redesignated by
			 paragraph (2))—
					(A)by striking subsection (a)
			 and inserting subsection (b); and
					(B)by striking suit and
			 inserting the civil action;
					(6)by striking subsection (d) (as redesignated
			 by paragraph (2)) and inserting the following:
					
						(d)Persons that may initiate civil
				actions
							(1)In generalA civil action under subsection (b) may be
				initiated by—
								(A)the Attorney General, at the request of the
				Secretary acting on behalf of—
									(i)an Indian tribe;
									(ii)an Indian; or
									(iii)an Indian arts and crafts
				organization;
									(B)an Indian tribe, acting on behalf
				of—
									(i)the Indian tribe;
									(ii)a member of that Indian tribe; or
									(iii)an Indian arts and crafts
				organization;
									(C)an Indian; or
								(D)an Indian arts and crafts
				organization.
								(2)Disposition of amounts recovered
								(A)In generalExcept as provided in subparagraph (B), an
				amount recovered in a civil action under this section shall be paid to the
				Indian tribe, the Indian, or the Indian arts and crafts organization on the
				behalf of which the civil action was initiated.
								(B)Exceptions
									(i)Attorney GeneralIn the case of a civil action initiated
				under paragraph (1)(A), the Attorney General may deduct from the amount—
										(I)the amount of the cost of the civil action
				and reasonable attorney’s fees awarded under subsection (c), to be deposited in
				the Treasury and credited to appropriations available to the Attorney General
				on the date on which the amount is recovered; and
										(II)the amount of the costs of investigation
				awarded under subsection (c), to reimburse the Board for the activities of the
				Board relating to the civil action.
										(ii)Indian tribeIn the case of a civil action initiated
				under paragraph (1)(B), the Indian tribe may deduct from the amount—
										(I)the amount of the cost of the civil action;
				and
										(II)reasonable attorney’s
				fees.
										;
				and
				(7)in subsection (e), by striking (e)
			 In the event that and inserting the following:
					
						(e)Savings provisionIf
						.
				3.Misrepresentation of Indian produced goods
			 and productsSection 1159 of
			 title 18, United States Code, is amended—
			(1)by striking subsection (b) and inserting
			 the following:
				
					(b)PenaltyAny person that knowingly violates
				subsection (a) shall—
						(1)in the case of a first violation by that
				person—
							(A)if the applicable goods are offered or
				displayed for sale at a total price of $1,000 or more, or if the applicable
				goods are sold for a total price of $1,000 or more—
								(i)in the case of an individual, be fined not
				more than $250,000, imprisoned for not more than 5 years, or both; and
								(ii)in the case of a person other than an
				individual, be fined not more than $1,000,000; and
								(B)if the applicable goods are offered or
				displayed for sale at a total price of less than $1,000, or if the applicable
				goods are sold for a total price of less than $1,000—
								(i)in the case of an individual, be fined not
				more than $25,000, imprisoned for not more than 1 year, or both; and
								(ii)in the case of a person other than an
				individual, be fined not more than $100,000; and
								(2)in the case of a subsequent violation by
				that person, regardless of the amount for which any good is offered or
				displayed for sale or sold—
							(A)in the case of an individual, be fined
				under this title, imprisoned for not more than 15 years, or both; and
							(B)in the case of a person other than an
				individual, be fined not more than
				$5,000,000.
							;
				and
			(2)in subsection (c), by striking paragraph
			 (3) and inserting the following:
				
					(3)the term Indian tribe—
						(A)has the meaning given the term in section 4
				of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b); and
						(B)includes, for purposes of this section
				only, an Indian group that has been formally recognized as an Indian tribe
				by—
							(i)a State legislature;
							(ii)a State commission; or
							(iii)another similar organization vested with
				State legislative tribal recognition authority;
				and
							.
			
	
		
			Passed the Senate September 23 (legislative day, September
			 17), 2008.
			
			Secretary
		
	
	
	
